Exhibit 99.1 Marathon Oil Corporation Reports Third Quarter 2010 Results HOUSTON, Nov. 2, 2010 – Marathon Oil Corporation (NYSE:MRO) today reported third quarter 2010 net income of $696 million, or $0.98 per diluted share. Net income in the third quarter of 2009 was $413 million, or $0.58 per diluted share. For the third quarter of 2010, net income adjusted for special items was $711 million, or $1.00 per diluted share, compared to net income adjusted for special items of $436 million, or $0.61 per diluted share, for the third quarter of 2009. Three Months Ended September 30, (In millions, except per diluted share data) Net income adjusted for special items $ $ Adjustments for special items (net of taxes): Loss on disposition - ) Impairments ) - Loss on early extinguishment of debt - - Loss on U.K. natural gas contracts - (7
